FRUGÉ, Judge.
We have been ordered by the Supreme Court to rehear this case before a five judge panei in accordance with Article 5, *400Section 8(B) of the Constitution of 1974. 319 So.2d 440 (La.1975).
We have reviewed the complete record and briefs subsequent to the order and have concluded that our original majority opinion (see 315 So.2d 409) is correct. Having reached that conclusion, we reinstate our original judgment reversing the judgment of the trial court and remanding the case to the district court Rr trial on the merits. The costs of this appeal are assessed against plaintiff-appellee.
Reversed and remanded.
WATSON, J., dissents and will assign written reasons.